



Exhibit 10.1
FORM OF GLOBAL EXECUTION BOARD SALARY REDUCTION AGREEMENT
From: Bilbrey, Mary
Sent: Wednesday, April 1, 2020
To: Global Executive Board
Subject: GEB Salary reduction agreement
Colleagues,
For good governance, and to formally document our agreement to cut our base
salaries by 50% for the remainder of the year, please read the below and reply
to me with your agreement.
•
As a member of the Global Executive Board (“GEB”) of Jones Lang LaSalle, Inc.
(together with its affiliates referenced herein as “JLL”), I agree to a
temporary 50% base salary reduction effective April 1, 2020 through December 31,
2020 (“Base Salary Reduction”).

•
Effective January 1, 2021, my current base salary that was in effect prior to
the reduction (or any different amount that might be contractually required)
will be reinstated.

•
This Base Salary Reduction is voluntary and does not constitute a violation by
JLL of any contractual, statutory or other right, nor does it provide a basis
for termination of employment based on default or breach of any obligation by
JLL, contractual or otherwise (e.g., a termination by employee for “Good
Reason”).

•
By responding to this agreement, I agree to the above Base Salary Reduction.

Thank you for leading from the top as we proactively manage costs and cash flow
during a time of global crisis.
Regards,




Mary





